Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00072-CV

                        IN THE INTEREST OF H. R. M., a Child

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018EM504989
                        Honorable Nick Catoe Jr., Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of court for this appeal are taxed against Appellant Kenny
Lee Miller.

      SIGNED May 8, 2019.


                                              _________________________________
                                              Patricia O. Alvarez, Justice